By the Court:
It has been frequently settled, that the debt being suspended during the war, no interest could arise upon it. Of the decision of the Circuit Court we know little, having ho report of it, nor any statement of facts, nor in what manner it came before the Courts nor whether the counsel produced to the Court the treaty; or argued the cause to fully, as ought to have been done, if it was intended to have the previous decisions reconsidered. If the plaintiffs mean to make it a point, they will have an opportunity so to do, at the return of the postea. We are all of opinion, however, that the interest during the war should be deducted; that is for seven and a half years.
Verdict accordingly.*

 See Vatt: B. 4. C. 2. s. 22. 23.